                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:13CR137

        vs.
                                                                           ORDER
PATRICK JOHN KEENAN,

                        Defendant.

       Defendant Patrick John Keenan appeared before the court on October 4, 2018, on a Petition
for Offender Under Supervision [71]. The defendant was represented by Assistant Federal Public
Defender Michael F. Maloney and the United States was represented by Assistant U.S. Attorney
Martin J. Conboy, IV.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Petition for Offender Under Supervision [71] pursuant to Fed. R. Crim. P. 32.1(b)(1). I find that
the Petition alleges probable cause and that the defendant should be held to answer for a final
dispositional hearing before Judge Gerrard.
       The government moved for detention. A detention hearing was held. Since it is the
defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing evidence that he
is neither a flight risk nor a danger, the court finds the defendant has failed to carry his burden and
that he should be detained pending a dispositional hearing before Judge Gerrard.
       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Judge Gerrard in Courtroom No.
1, Fourth Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
on December 10, 2018 at 2:30 p.m. The defendant must be present in person.
       2       The defendant, Patrick John Keenan, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       3.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
Dated this 5th day of October, 2018.

                                       BY THE COURT:
                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
